Citation Nr: 1310450	
Decision Date: 03/29/13    Archive Date: 04/09/13

DOCKET NO.  05-32 585	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUES

1.  Entitlement to service connection for a right knee disorder.  

2.  Entitlement to service connection for a left ankle disorder.  

3.  Entitlement to service connection for a right wrist laceration.  

4.  Entitlement to service connection for dermatomyositis.  

5.  Entitlement to an evaluation in excess of 30 percent for tinea versicolor with tinea cruris.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans



WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

G. Jivens-McRae, Counsel


INTRODUCTION

The Veteran served on active duty from January 1976 to December 1977.  

These matters come before the Board of Veterans' Appeals (Board) on appeal from October 2004 and February 2006 rating decisions of the Waco, Texas Department of Veterans Affairs (VA) Regional Office.  

In April 2008, the Veteran testified at a Travel Board hearing before an Acting Veterans Law Judge (VLJ).  A transcript of that hearing is of record and associated with the claims folder.  

In September 2010, the Board remanded the instant claims for further development.  

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the appellant if further action is required.


REMAND

The Veteran asserts, that service connection is warranted for a right knee disorder, left ankle disorder, right wrist laceration, and dermatomyositis based on service incurrence.  He also maintains that his tinea versicolor with tinea cruris is more severe than the current evaluation reflects.  

The Veteran provided testimony in April 2008 before an Acting VLJ who no longer is employed by the Board.  Pursuant to 38 C.F.R. § 20.707, the VLJ who conducts the hearing on appeal must participate in any decision made on that appeal.  The Veteran has the option to attend another hearing.  

In this case, the Veteran indicated in a February 2013 letter, that he wanted to attend another hearing before a VLJ at the RO.  The Veteran has a right to such a hearing. 38 U.S.C.A. § 7107(b) (West. 2002); 38 C.F.R. §§ 20.700(a), 20.703 (2012).  

Accordingly, the case is REMANDED for the following action:

The RO should take appropriate action and schedule a Travel Board hearing for the Veteran.  He should be notified of the date and time of the hearing in accordance with 38 C.F.R. § 20.704(b) (2012).  

The Veteran has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2012).



_________________________________________________
F. JUDGE FLOWERS
Veterans Law Judge, Board of Veterans' Appeals


Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2012).


